Citation Nr: 1604510	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as herpes simplex virus.


REPRESENTATION

Veteran represented by:	Tommy Klepper, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 2000 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently, the Veteran moved to Oklahoma.  Consequently, his file was permanently transferred to the RO in Muskogee, Oklahoma, in May 2012, and jurisdiction has remained with such office.

In September 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.  At the hearing, the Veteran indicated that he would be submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  The undersigned Veterans Law Judge agreed to hold the record open for 60 days, until November 9, 2015, in order to provide the Veteran additional time to submit evidence.  The Veteran's representative submitted a statement dated on November 4, 2015, requesting an additional 45 days from the expiration of the original 60 days.  In December 2015, the Veteran submitted additional argument and evidence in support of his claim, with a waiver of initial AOJ review.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board will proceed with the claim with consideration of this evidence.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As an initial matter, it appears that the record of evidence is not complete.  At his hearing, the Veteran reported that he had been treated following service at the VA medical center in Jacksonville, North Carolina.  He moved to Florida, and was treated at the VA medical center in Miami, Florida, before returning to Jacksonville, North Carolina.  Most recently, he has been treated at the VA medical center in Oklahoma City, Oklahoma.  The claims folder includes VA medical records from June 2005 to December 2009, and from October 2010 to September 2011 from the VA medical center in Fayetteville, North Carolina, and the VA clinic in Jacksonville, North Carolina.  In addition, medical records from the VA medical center in Oklahoma City, Oklahoma, covering the time period from January 2012  to May 2013 are part of the record.  There are no medical records from the VA medical center in Miami, Florida, and the most recent VA medical records from the Oklahoma City, Oklahoma, VA medical center are from May 2013.  As it appears that the record is not complete, on remand, any remaining records should be obtained and added to the claims file.

The Veteran has contended that he has herpes simplex virus that began during active duty.  At his hearing, he testified that he first experienced a rash on his genitalia while attending "A" school in Pensacola, Florida.  The Veteran's representative reported that the Veteran attended basic training at the Naval Recruit Training Command in Great Lakes, Illinois, training for aircrew and rescue swimmer at the Naval Air Station in Pensacola, FL, and maintenance training at Sewell's Point Naval Base in Norfolk, VA.  The Veteran's service personnel records reflect that he was stationed in Illinois from April 25, 2000 to July 1, 2000, when he began attending Naval Air Crew Candidate School (NACCS) in Pensacola, Florida.  He was transferred to Sewell's Point Naval Base in Norfolk, Virginia on February 1, 2001.  See History of Assignments, added to the record on December 28, 2015.

Service treatment records reflect that the Veteran was seen in late September 2000 for lesions on his penis that had been present for two months.  The assessment was to rule out herpes simplex virus.  A skin culture was taken, revealing that herpes was not detected.   In August 2002, the Veteran was assessed with condylomata acuminata.  In January 2003, the Veteran was seen for an itching rash in the private area.  He was assessed with a question of psoriasis.  The Veteran indicated that he was treated with cryotherapy while stationed in Afghanistan, and was informed that the rash may have been human papillomavirus (HPV).  The Veteran was discharged from service due to difficulties with his knees.  

October 2005 VA medical records reflect that the Veteran was seen for a rash of the shaft of the penis, which had been treated with cryotherapy while in the service, with no improvement.  Results of blood tests taken at this time are in the record; however, it is unclear whether these included a test for herpes simplex virus.

The record includes an April 2011 private medical record reflecting a positive test for herpes simplex virus.  The Veteran has been treated for herpes simplex virus since that time.

The Veteran testified that he has had a rash in the genital area intermittently since service, and that it has had consistent characteristics and symptoms. He contended that the negative skin culture in service was done on a scab, rather than a blister, and therefore the results are not adequate.  He has asserted that he was not appropriately diagnosed in service and for several years following service.  

The Veteran was provided with VA examinations in November 2010 and May 2011.  The November 2010 examiner noted scars on the Veteran's penis that were possibly due to an earlier herpes infection.  The examiner did not provide a nexus opinion.  The May 2011 VA examiner found that there were no scars on the penis; thus, there was no pathology upon which to render a diagnosis or an opinion. 

An additional opinion was provided in August 2011.  The examiner noted an August 2001 service treatment record reflecting the Veteran's report that he had a lesion on his penis and that he had not had a recurrence since boot camp.  Based on this report, the examiner opined that herpes was not attributed to military service.  Rather, the examiner found that the reported first outbreak in boot camp indicated that the infection was prior to military service. As a rationale, she noted that herpes simplex virus had an incubation period can as short as one day or as long as 26 days.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the examinations and the August 2011 opinion are inadequate for the following reasons.   

As noted above, the November 2010 VA examiner did not provide an opinion, and the May 2011 examiner found no disability.  With regard to the August 2011 opinion, the examiner based her conclusion that the Veteran's herpes simplex virus preexisted service on a report that the Veteran had his first outbreak in basic training; however, service records reflect that the Veteran attended basic training from April 25, 2000 to July 1, 2000 at the Naval Recruit Training Command in Great Lakes, Illinois, and that he was first seen for a rash on his groin in late September 2000, while he was stationed in Pensacola following basic training.  At that time, he reported that the rash had been present for 2 months, which would mean the onset was in late July 2000, after basic training.  In addition, even if the incubation period was 26 days-the longest period of incubation for herpes simplex virus as provided by the examiner-the onset still would have occurred while on active duty if the first outbreak was in late July 2000.  

As such, because the August 2011 opinion is based on an inaccurate factual premise, it is inadequate. See Reonal v. Brown, 5 Vet. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is inadequate).

On remand, another VA opinion should be obtained to determine whether the Veteran's skin disorder, to include herpes simplex virus, had its onset in service.  The examiner should review the evidence of record, including service treatment records reflecting treatment for a rash in the genital area, and the Veteran's statements that the same rash has flared up intermittently since service. 

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all of the Veteran's records of treatment from the VA medical centers in Jacksonville, North Carolina; Miami, Florida; and Oklahoma City, Oklahoma.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, obtain an opinion from an appropriate examiner regarding the nature and etiology of herpes simplex virus. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file (i.e., the records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

(A)  The examiner should identify the current diagnoses of any genital skin disorder as noted in the record.

(B)  For each diagnosed skin disorder, to include herpes simplex virus, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such had its onset during, or is otherwise related to, the Veteran's military service.

In so opining, the examiner must address the entries in the Veteran's service treatment records reflecting treatment for a rash in the genital area beginning in September 2000, that the skin culture was taken from a scab (rather than a blister), and that he has experienced recurrences since service of the rash having the same characteristics and symptoms.  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




